DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment received 10/4/2021.

In the response to the Non-Final Office Action 7/2/2021, the applicant states that claim 1 has been amended. Claims 2-20 are new. Claims 1-20 are pending.

Claim 1 has been amended. Claims 2-20 has been added as new claims. In summary, claims 1-20 are pending in current application.

Response to Arguments
Applicant's arguments filed 10/4/2021 have been fully considered. 
Regarding to claim 1, the applicant argues that the proposed modification of Jarmaz fails to describe “identify a location of at least one anatomical feature in the ultrasound image using a deep learning technique; identify at least one medical parameter of the at least one anatomical feature at least in part by analyzing the ultrasound image, wherein the at least one medical parameter comprises an ejection fraction, a fractional shortening, a ventricle diameter, a ventricle volume, an end-diastolic volume, an end-systolic volume, a cardiac output, a stroke volume, an intraventricular septum thickness, a ventricle wall thickness, or a pulse rate; and
produce an alert if the at least one medical parameter of the at least one anatomical feature varies by more than a threshold amount from a baseline”. The arguments have been fully considered and are persuasive. Therefore, 35 U.S.C 103 rejection has been withdrawn. However, upon further consideration, new grounds of rejection are made in newly applied art.

Claim Objections
Claim 16 is objected to because of the following informalities: the claim limitation “16. (New) The system of claim 16” in line 1 is not correct.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The original filed specification describes “a threshold” and “a variety of medical conditions” in paragraph [0254]. However, the specification does not describe “produce an alert if the at least one medical parameter of the at least one anatomical feature varies by more than a threshold amount from a baseline”.  Therefore, the claim limitation “produce an alert if the at least one medical parameter of the at least one anatomical feature varies by more than a threshold amount from a baseline” is a new matter.

Claims 2-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph due to dependency of claim 1.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The original filed specification describes “an electronic health record of the subject” in paragraph [0179]. The original filed specification further describes “a threshold” and 
Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph due to dependency of claim 4. 

Claims 6 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The original filed specification describes “an electronic health record of the subject” in paragraph [0179].The original filed specification further describes “a threshold” and “a variety of medical conditions” in paragraph [0254]. However, the specification does not describe “determine one or more of the threshold amount and the baseline based on”, in particularly, “the baseline”. Therefore, the claim limitation “the baseline” and “determine one or more of the threshold amount and the baseline based on” are a new matter.

Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8-11, 13-14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Liang (US 20060074315 A1) in view of Begin (US 20140100442 A1), and further in view of Pelissier (US 20170105701 A1).
Regarding to claim 1 (Currently Amended), Liang discloses a system (Fig. 1; [0020]: an ultrasound imaging system) comprising: 
an ultrasound device (Fig. 1; [0020]: an ultrasound imaging system; [0021]: general processors) configured to capture an ultrasound image of a subject ([0020]: an ultrasound imaging system acquires images representing a patient's heart; [0043]: ultrasound data representing at least a portion of a heart), 
a processor ([0020]:  a processor; [0021]: processor) configured to: 
obtain the ultrasound image of the subject ([0020]: an ultrasound imaging system acquires images representing a patient's heart; [0043]: ultrasound data representing at least a portion of a heart); 
identify a location of at least one anatomical feature in the ultrasound image using a deep learning technique ([0003]: identify and extract ultrasound information associated with systole in cardiac imaging using the ultrasound information; [0021]: implement a neural network; identify options and associated probabilities; [0022]: calculate cardiac related information using a neural network and machine learning techniques; identify and track one or more points; calculate spatial parameter values using a neural network and machine learning techniques; train a neural network using sets of training data obtained from a database of patient cases with known diagnosis); 
identify at least one medical parameter of the at least one anatomical feature at least in part by analyzing the ultrasound image ([0003]: identifying and extracting ultrasound information associated with systole in cardiac imaging using the ultrasound information; [0005]: cavity area is calculated as a function of time from ultrasound frames of data; [0022]: calculate cardiac related information using a neural network and machine learning techniques; track one or more points and calculate spatial parameter values using a neural network and , wherein the at least one medical parameter comprises an ejection fraction, a fractional shortening, a ventricle diameter, a ventricle volume, an end-diastolic volume, an end-systolic volume, a cardiac output, a stroke volume, an intraventricular septum thickness, a ventricle wall thickness, or a pulse rate ([0020]: the cardiac motion of the heart; [0022]: identify cardiac cycle time periods; [0028]: a local ejection-fraction is calculated; [0035]: the inner border of the left ventricle wall; the outer border of the left ventricle wall; [0048]: a standard cardiac left ventricle segment; local ejection-fraction); and 
Liang fails to explicitly disclose:
wherein the ultrasound device comprises a plurality of ultrasonic transducers; and
produce an alert if the at least one medical parameter of the at least one anatomical feature varies by more than a threshold amount from a baseline.
	In same field of endeavor, Begin teaches:
produce an alert if the at least one medical parameter of the at least one anatomical feature varies by more than a threshold amount from a baseline ([0090]: set a threshold alert; trigger and produce an alert when the threshold value is exceeded; Fig. 18; [0094]: in the instance of a lumen having a lumen area greater than the threshold, the perimeter of the lumen is colored green or a green dot may be displayed in the center of the image; Fig. 17; Fig. 18; [0094]: when the user views the images of a lumen, an indicator, e.g., a color code, is also .
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liang to include producing an alert if the at least one medical parameter of the at least one anatomical feature varies by more than a threshold amount from a baseline as taught by Begin. The motivation for doing so would have been to trigger and produce an alert when the threshold value is exceeded; to display an indicator atop the image as taught by Begin in paragraphs [0090] and [0094].
	Liang in view of Begin fails to explicitly disclose: wherein the ultrasound device comprises a plurality of ultrasonic transducers.
	In same field of endeavor, Pelissier teaches:
capture an ultrasound image of a subject ([0012]: capture ultrasound images; Fig. 3; [0077]:  an ultrasound image 402 is captured by probe 103), 
 wherein the ultrasound device comprises a plurality of ultrasonic transducers ([0026]: ultrasound image acquisition device contains the transducer; [0105]: a hand-holdable body 101-1 having an ultrasound transducer 101-2 at one end; [0138]: the position of the probe and/or patient as measured by position sensors; [0147]:  one or more sensors integrated into probe);
obtain the ultrasound image of the subject ([0012]: capture ultrasound images; Fig. 3; [0077]:  an ultrasound image 402 is captured by probe 103; Fig. 2; [0163]: the ultrasound imaging data and video stream are received and displayed at the second location).
 capture an ultrasound image of a subject, wherein the ultrasound device comprises a plurality of ultrasonic transducers; obtain the ultrasound image of the subject as taught by Pelissier. The motivation for doing so would have been to capture a high quality image using proper scanning technique; use ultrasound images to fine-tune positioning of the ultrasound probe as taught by Pelissier in paragraphs [0004-0005].

Regarding to claim 3 (New), Liang in view of Begin and Pelissier discloses the system of claim 1, wherein the processor is further configured to supply additional ultrasound images to a trained neural network as additional ultrasound images are generated (Liang; [0021]: implement a neural network; identify options and associated probabilities; [0022]: calculate cardiac related information using a neural network and machine learning techniques; track one or more points and calculate spatial parameter values using a neural network and machine learning techniques; train a neural network using sets of training data obtained from a database of patient cases with known diagnosis). 

Regarding to claim 4 (New), Liang in view of Begin and Pelissier discloses the system of claim 1, wherein the system further comprises a display, and the processor is configured (Liang; Fig. 1; [0020]: a display; [0031]: a display), when producing the alert, to control the display to change a color of the at least one medical parameter on the display (Begin; [0090]: set a threshold alert; trigger and produce an alert when the threshold value is exceeded; Fig. 17; Fig. 

Regarding to claim 5 (New), Liang in view of Begin and Pelissier discloses the system of claim 4, wherein the processor is configured to display the at least one medical parameter in a first color when the at least one medical parameter is within a normal range, to display the at least one medical parameter in a second color when the at least one medical parameter is in a borderline abnormal range, and to display the at least one medical parameter in a third color when the at least one medical parameter is in an abnormal range (Begin; [0090]: set a threshold alert; trigger and produce an alert when the threshold value is exceeded; Fig. 18; [0094]: In the instance of a lumen having a lumen area greater than the threshold, the perimeter of the lumen is colored green; a green dot is displayed in the center of the image; Fig. 17; Fig. 18; [0094]: when the user views the images of a lumen, an indicator, e.g., a color code, is also displayed atop the image as shown in FIGS. 17 and 18; Fig. 22; Fig. 23; Fig. 24; [0097-0099]: trigger and produce a visual, audio, or haptic alert; three different colors, i.e. red, green, and yellow as illustrated in Fig. 24).

Regarding to claim 6 (New), Liang in view of Begin and Pelissier discloses the system of claim 1, wherein the processor is further configured to determine one or more of the threshold amount and the baseline based on medical information about the subject from an electronic 

Regarding to claim 8 (New), Liang in view of Begin and Pelissier discloses the system of claim 1, wherein the processor is configured to compare the at least one medical parameter with other medical information about the subject from an electronic health record of the subject (Liang; [0041]: the normalized or extracted image data is used to calculate and compare one or more feature values; the feature values indicate abnormal, and normal by comparison; [0053]: indicate abnormal or normal function associated with a point).
compare the at least one medical parameter with other medical information about the subject from an electronic health record of the subject (Begin; Fig. 18; [0094]: In the instance of a lumen having a lumen area greater than the threshold, the perimeter of the lumen is colored green; a green dot is displayed in the center of the image; Fig. 17; Fig. 18; [0094]: when the user views the images of a lumen, an indicator, e.g., a color code, is also displayed atop the image as shown in FIGS. 17 and 18; Fig. 22; Fig. 23; Fig. 24; [0097-0099]: trigger and produce a visual, audio, or haptic alert; three different colors, i.e. red, green, and yellow as illustrated in Fig. 24).



Regarding to claim 10 (New), Liang in view of Begin and Pelissier discloses the system of claim 1, wherein:
the processor is further configured to (Liang; [0020]:  a processor; [0021]: processor):
receive medical information about the subject (Liang; [0020]: an ultrasound imaging system acquires and receive images representing a patient's heart; [0043]: received ultrasound data represents at least a portion of a heart);
receive medical information about the subject (Begin; Fig. 16A-C; [0090-0091]: an image data set is received);
identify a target anatomical view of the subject to image based on the received medical information about the subject (Begin; Fig. 12; Fig. 13; [0075]: a set of 660 A-scans; a cross section of a vessel; produce longitudinal and three-dimensional views of the lumen; Fig. 16A-C; [0090-0091]: one or more parameters is specified and analyzed, an indicator is selected, and the indicator is displayed; Fig. 18; [0094]: a lumen has a measured lumen area greater than the threshold; Fig. 22; Fig. 23; Fig. 24; [0095]: indicate values of a parameter); and


Regarding to claim 11 (New), Liang in view of Begin and Pelissier discloses the system of claim 10, wherein the processor is configured to receive the medical information about the subject from an electronic health record of the subject (Liang; [0020]: a local or remote workstation receives images and characterizes cardiac motion; [0022]: train a neural network using sets of training data obtained from a database of patient cases with known diagnosis).

Regarding to claim 13 (New), Liang in view of Begin and Pelissier discloses the system of claim 10, wherein the processor is configured to identify the target anatomical view of the subject to image based on medical information about the subject indicating that an organ is functioning abnormally (Liang; [0050]: a synchronicity of cardiac motion of one or more points indicates abnormal or normal operation; [0052]: indicate abnormal operation; [0053]: indicate abnormal function associated with a point; [0054]: indicate abnormal operation; [0059]: a segment or tissue is dead or abnormal; [0065]: indicate abnormal operation).

Regarding to claim 14 (New), Liang in view of Begin and Pelissier discloses the system of claim 13, wherein the target anatomical view contains the organ (Liang; [0006]: a sequence of 
Liang in view of Begin and Pelissier further discloses wherein the target anatomical view contains the organ (Begin; Fig. 12; Fig. 13; Fig. 13; [0075]: a set of 660 A-scans; a cross section of a vessel; produce longitudinal and three-dimensional views of the lumen; Fig. 17; Fig. 18; [0094]: a lumen has a measured lumen area greater than the threshold; Fig. 22; Fig. 23; Fig. 24; [0095]).

Regarding to claim 19 (New), Liang in view of Begin and Pelissier discloses the system of claim 10, wherein: 
the processor is further configured to (Liang; [0020]: a processor; [0021]: processor): 
pose a clinical question to an operator regarding the subject (Pelissier; Fig. 2; [0162]: the ultrasound imaging data and video stream are transmitted to a second location; [0163]: the ultrasound imaging data and video stream are received, displayed, and posed at the second location); and 
receive an answer to the clinical question from the operator (Pelissier; Fig. 2; [0165]: the remote user interface device receives instructions and answers on positional correction; [0166]: the instructions and answers on positional correction are transmitted to the first location); and 
the medical information about the subject comprises an answer to the clinical question provided by the operator (Pelissier; Fig. 6; [0146]: select to provide feedback; the expert drags and drops a targeting icon 121 onto patient video stream 404 to indicate the desired location of the probe; [0166]: the instructions and answers on positional correction are transmitted to the .

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Liang (US 20060074315 A1) in view of Begin (US 20140100442 A1), in view of Pelissier (US 20170105701 A1), and further in view of Feng (US 20110021915 A1).
Regarding to claim 2 (New), Liang in view of Begin and Pelissier discloses the system of claim 1, wherein the system further comprises a display (Liang; Fig. 1; [0020]: a display; [0031]: a display) configured 
Liang in view of Begin and Pelissier fails to explicitly disclose to simultaneously display the ultrasound image and the at least one medical parameter of the subject.
In same field of endeavor, Feng teaches to simultaneously display the ultrasound image and the at least one medical parameter of the subject (Fig. 5; [0045]: 
    PNG
    media_image1.png
    177
    459
    media_image1.png
    Greyscale
 ; Fig. 6; [0074]).
 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liang in view of Begin and Pelissier to include simultaneously display the ultrasound image and the at least one medical parameter of the .

Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Liang (US 20060074315 A1) in view of Begin (US 20140100442 A1), in view of Pelissier (US 20170105701 A1), and further in view of Lang (US 6358208 B1).
Regarding to claim 7 (New), Liang in view of Begin and Pelissier discloses the system of claim 6, wherein the processor is configured (same as claim 1)
Liang in view of Begin and Pelissier fails to explicitly disclose to determine one or more of the threshold amount and the baseline based on the subject’s heart rate, blood pressure, body surface area, age, weight, height, and/or medication taken by the subject.
	In same field of endeavor, Lang teaches:
to determine one or more of the threshold amount and the baseline based on the subject’s heart rate, blood pressure, body surface area, age, weight, height, and/or medication taken by the subject (col. 50, lines 5-15: threshold values are defined and determined by comparing measured ILT at a given time point with the patient's baseline ILT and/or normal reference values of ILT, e.g. ILT values in an age, sex, race, or weight-matched healthy reference population).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liang in view of Begin and Pelissier to include 

Regarding to claim 12 (New), Liang in view of Begin and Pelissier discloses the system of claim 10, wherein the medical information about the subject comprises a heart rate, a blood pressure, a body surface area, an age, a weight, a height, and/or a medication being taken by the subject (Liang; Fig. 2; [0012]: identify heart cycle time periods from cardiac area; [0020]: the cardiac motion of the heart; [0022]: train a neural network using sets of training data obtained from a database of patient cases with known diagnosis, i.e. medication).
Liang in view of Begin and Pelissier further discloses a blood pressure (Begin; [0010]: height).
Liang in view of Begin and Pelissier fails to explicitly disclose an age, and a weight.
In same field of endeavor, Lang teaches: an age, and a weight (col. 50, lines 5-15: threshold values are defined and determined by comparing measured ILT at a given time point with the patient's baseline ILT and/or normal reference values of ILT, e.g. ILT values in an age, sex, race, or weight-matched healthy reference population ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liang in view of Begin and Pelissier to include an age, .

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Liang (US 20060074315 A1) in view of Begin (US 20140100442 A1), in view of Pelissier (US 20170105701 A1), and further in view of Li (US 20120077761 A1).
Regarding to claim 15 (New), Liang in view of Begin and Pelissier discloses the system of claim 10, wherein the processor is configured to identify the target anatomical view of the subject to image based on medical information about the subject indicating that the subject has symptoms (Liang; [0003]: identifying and extracting ultrasound information associated with systole in cardiac imaging using the ultrasound information; [0005]: cavity area is calculated as a function of time from ultrasound frames of data; [0022]: calculate cardiac related information using a neural network and machine learning techniques; track one or more points and calculate spatial parameter values using a neural network and machine learning techniques; Fig. 2; [0038]: a cardiac cycle parameter is identified as a function of a change in the cavity area; [0048]: the spatial parameter value is determined for the standard cardiac left ventricle segment).
	Liang in view of Begin and Pelissier further discloses wherein the processor is configured to identify the target anatomical view of the subject to image based on medical information about the subject indicating that the subject has symptoms (Begin; Fig. 12; Fig. 13; Fig. 13; 
Liang in view of Begin and Pelissier fails to explicitly disclose: symptoms are experienced paroxysmal nocturnal dyspnea.
In same filed of endeavor, Li teaches symptoms are experienced paroxysmal nocturnal dyspnea ([0083]: paroxysmal nocturnal dyspnea; [0135]: paroxysmal nocturnal dyspnea; [0142]: paroxysmal nocturnal dyspnea).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liang in view of Begin and Pelissier to include symptoms are experienced paroxysmal nocturnal dyspnea as taught by Li. The motivation for doing so would have been to treat or prevent heart diseases; to improve paroxysmal nocturnal dyspnea, transient ischemic attacks and other such phenomena experienced by the patient as taught by Li in paragraphs [0083] and [0142].

Regarding to claim 16 (New), Liang in view of Begin and Pelissier discloses the system of claim 16, wherein the processor is further configured to identify a view as the target anatomical view of the subject to image based on medical information about the subject indicating that subject has symptoms (Liang; [0003]: identifying and extracting ultrasound information associated with systole in cardiac imaging using the ultrasound information; [0005]: cavity area is calculated as a function of time from ultrasound frames of data; [0022]: calculate cardiac related information using a neural network and machine learning techniques; track one or 
Liang in view of Begin and Pelissier further discloses wherein the processor is further configured to identify a view as the target anatomical view of the subject to image based on medical information about the subject indicating that subject has symptoms (Begin; Fig. 12; Fig. 13; Fig. 13; [0075]: a set of 660 A-scans; a cross section of a vessel; produce longitudinal and three-dimensional views of the lumen; Fig. 17; Fig. 18; [0094]: a lumen has a measured lumen area greater than the threshold; Fig. 22; Fig. 23; Fig. 24; [0095]).
Liang in view of Begin and Pelissier fails to explicitly disclose: 
a parasternal long axis view;
symptoms are experienced paroxysmal nocturnal dyspnea.
In same filed of endeavor, Li teaches: 
a parasternal long axis view ([0187]: M-mode tracing and 2-dimensional (2D) echocardiography images were recorded from the parasternal long- and short-axis views);
symptoms are experienced paroxysmal nocturnal dyspnea ([0083]: paroxysmal nocturnal dyspnea; [0135]: paroxysmal nocturnal dyspnea; [0142]: paroxysmal nocturnal dyspnea).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liang in view of Begin and Pelissier to include a parasternal long axis view; symptoms are experienced paroxysmal nocturnal dyspnea as taught 

Regarding to claim 17 (New), Liang in view of Begin and Pelissier discloses the system of claim 16, wherein the processor is further configured to identify an ejection fraction of the subject as the at least one medical parameter based on the medical information about the subject indicating that the subject has symptoms (Liang; Fig. 6; [0016]: a local ejection-fraction ratio; [0018]: local ejection-fraction ratio; [0028]: a local ejection-fraction is calculated; [0041]: local ejection-fraction ratio and/or bending energy are used to identify normal, abnormal or a type of abnormal operation; [0048]: local ejection-fraction is determined for segments).
Liang in view of Begin and Pelissier fails to explicitly disclose: symptoms are experienced paroxysmal nocturnal dyspnea.
In same filed of endeavor, Li teaches symptoms are experienced paroxysmal nocturnal dyspnea ([0083]: paroxysmal nocturnal dyspnea; [0135]: paroxysmal nocturnal dyspnea; [0142]: paroxysmal nocturnal dyspnea).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liang in view of Begin and Pelissier to include symptoms are experienced paroxysmal nocturnal dyspnea as taught by Li. The motivation for doing so would have been to treat or prevent heart diseases; to improve paroxysmal nocturnal dyspnea, transient ischemic attacks and other such phenomena experienced by the patient as taught by Li in paragraphs [0083] and [0142].

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Liang (US 20060074315 A1) in view of Begin (US 20140100442 A1), in view of Pelissier (US 20170105701 A1), and further in view of Becerra (US 20080119731 A1).
Regarding to claim 20 (New), Liang in view of Begin and Pelissier discloses the system of claim 1, wherein the system further comprises a display in communication with the processor (Liang; Fig. 1; [0020]: a display; [0031]: a display), the display configured to display a sponsor region indicating a name, symbol, and/or logo of a sponsoring entity being run by the processor (Pelissier; Fig. 4; [0079]: a plurality of graphical feedback elements 121 for selection by an expert; [0080]: some or all of the feedback is in the form of discrete messages; [0081] move probe 103 to the left; Fig. 5; [0091]: feedback selector 120 has the form of a palette).
Liang in view of Begin and Pelissier fails to explicitly disclose a sponsoring entity providing a diagnostic application being run by the processor.
In same field of endeavor, Becerra teaches a sponsoring entity providing a diagnostic application being run by the processor (Fig. 3B; [0026]: display operating information 342 and 
    PNG
    media_image2.png
    331
    413
    media_image2.png
    Greyscale
 ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liang in view of Begin and Pelissier to include a sponsoring entity providing a diagnostic application being run by the processor as taught by Becerra. The motivation for doing so would have been to display operating information 342 and identifying information 344; to program the processor 250 to receive control inputs; to drive and receive ultrasound data from the ultrasound transducer 102 and to generate images for display on the touch screens 210 and 230 as taught by Becerra in Fig. 3B and paragraphs [0026-0027].

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tao Sun whose telephone number is (571)272-5630. The examiner can normally be reached 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Tryder can be reached on 5712707365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HAI TAO SUN/Primary Examiner, Art Unit 2616